Citation Nr: 0638514	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for 
depression and an anxiety disorder.  

2.  Entitlement to an increased evaluation for residuals of 
bilateral stress fractures of the legs, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to service connection for a right ankle 
disorder, status post open reduction and internal fixation, 
to include as secondary to bilateral stress fractures of the 
legs.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to 
April 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran testified before the undersigned at a 
hearing held in Washington, DC, in April 2005.  In June 2005, 
the Board remanded the case for additional development and to 
assure compliance with due process requirements.  

In October 2004, the Board received a motion from the veteran 
to advance her appeal on the Board's docket.  The Board 
granted the motion and notified the veteran of that action in 
an October 2004 letter.  The Board will now proceed with 
further appellate consideration of her claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In the June 2005 remand, the Board noted that at the 
April 2005 hearing the veteran had indicated that she had a 
bilateral knee disability that she believed was secondary to 
her service-connected disabilities and/or were due to 
medications prescribed for her service-connected 
disabilities.  In addition, in April 2005, the veteran 
claimed entitlement to service connection for hypertension 
and submitted a medical opinion to support her claim.  The 
Board again refers those claims to the RO and in so doing 
notes that with respect to service connection for 
hypertension that claim was previously denied in a rating 
decision dated in July 1996, but the veteran did not file a 
notice of disagreement with that determination.  The issues 
for RO consideration are, therefore, entitlement to service 
connection for right and left knee disabilities and whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for hypertension.  

In the June 2005 remand, the Board also noted that at the 
April 2005 hearing, the veteran asserted the issue of 
entitlement to a rating in excess of 30 percent for headaches 
was among the issues on appeal.  The Board observed that the 
veteran's notice of disagreement with the March 2002 rating 
decision addressing this disorder concerned only the 
effective date for the increased rating and not the rating 
itself and that the RO had not addressed the issue of an 
increased rating for headaches in the March 2004 statement of 
the case in which it had addressed the issue of entitlement 
to an earlier effective date for the 30 percent rating.  The 
veteran did not perfect an appeal as to the effective date 
for the 30 percent rating for headaches.  

The Board requested that the RO clarify whether the veteran 
had submitted a timely notice of disagreement with its 
March 2002 rating decision appealing for a higher rating for 
headaches.  The record includes an April 2006 deferred rating 
decision in which it is noted that the AMC reviewed the 
record and determined the veteran had not filed a notice of 
disagreement with the rating assigned for headaches, and the 
Board finds nothing that may be construed as a timely notice 
of disagreement with the 30 percent rating assigned for 
headaches in the March 2002 rating decision.  In the absence 
of a timely notice of disagreement, the Board is without 
jurisdiction to consider an increased rating claim for 
headaches.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (a 
notice of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  
The RO should clarify whether it is the veteran's intention 
to seek an increased rating for her service-connected 
headache disability.  

In the April 2006 deferred rating decision, the AMC also 
noted that review of the record included a February 2001 
deferred rating decision.  In that deferred rating decision, 
a Decision Review Officer (DRO) stated, in pertinent part, 
that when the veteran reported for a personal hearing on 
January 31, 2001, she indicated that she wanted to claim an 
increased rating for her service-connected uterine fibroids 
with dysmenorrhea, then rated as 10 percent disabling.  In 
February 2002, the veteran requested a temporary 100 percent 
rating because of her February 2002 hysterectomy associated 
with her service-connected gynecological disability.  In a 
rating decision dated in March 2002, the RO granted a 
100 percent rating from the day following the veteran's 
hysterectomy in February 2002, followed by a 30 percent 
rating effective in June 2002.  The RO also granted special 
monthly compensation an account of anatomical loss of a 
creative organ from the day following surgery in 
February 2002.  The veteran did not file a notice of 
disagreement with the March 2002 rating decision, but in the 
April 2006 deferred rating decision, the AMC noted that the 
veteran's claim for an increased rating prior to the date of 
her February 2002 hysterectomy remains unadjudicated.  The 
Board therefore refers that issue to the RO for appropriate 
action.  


REMAND

The veteran was represented by a state service organization 
at the time of the April 2005 hearing before the Board.  In 
its June 2005 remand, the Board noted that the representative 
withdrew from representation by a May 2005 motion in 
accordance with 38 C.F.R. § 20.608(b).  

The record shows that in March 2006 the veteran submitted a 
VA Form 21-22a, Appointment of Individual as Claimant's 
Representative.  While the form includes the name of an 
individual appointed as claimant's representative, there is 
no indication as to whether that individual is an attorney, 
agent, accredited service organization representative, or 
other person authorized by VA to represent the veteran.  
Further, the form does not include the signature of the 
representative, as required.  There is no indication that the 
veteran has been advised that the form is incomplete.  Action 
should be taken to advise the veteran that the form as 
submitted is incomplete, and she should be provided the 
opportunity to submit a completed form for the named 
representative or, if he not a recognized representative, the 
veteran should be notified that she may appoint some other 
representative and provided with appropriate information on 
the correct procedure for doing so.  

In its February 2000 rating decision, the RO awarded an 
increased rating from 10 percent to 30 percent for the 
veteran's service-connected psychiatric disability effective 
in April 1999.  In the February 2001 deferred rating 
decision, also mentioned in the Introduction, the DRO stated 
that when the veteran reported for a personal hearing on 
January 31, 2001, she indicated that she wanted to file a 
notice of disagreement with the rating assigned for her 
service-connected major depression and anxiety disorder.  The 
DRO stated that the veteran's statement was accepted as a 
notice of disagreement on this issue.  While the RO undertook 
additional development and continued the 30 percent rating in 
a subsequent rating decision in March 2002, the record does 
not include a statement of the case on the issue of 
entitlement to a rating in excess of 30 percent for 
depression and an anxiety disorder.  In light of the present 
procedural posture of this issue, the Board is obligated to 
remand the issue for proper development, to include issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for her claimed 
right ankle disability on a direct basis and on a secondary 
basis, including on the basis that a service-connected 
disability either caused or aggravated her additional 
disability, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed right ankle disability.  In 
addition, while the appellant was notified that to establish 
entitlement to an increased evaluation for her service-
connected bilateral stress fractures of the legs, the 
evidence must show that the disability has increased in 
severity, no notice was provided of the type of evidence 
necessary to establish an effective date for an increased 
rating.  In addition, the veteran must be provided with 
complete VCAA notice pursuant to the claim of entitlement to 
a rating in excess of 30 percent for depression and anxiety.

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded for the claimed right ankle disability, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  Further, there must be notice that informs 
the veteran of the evidence necessary to substantiate a claim 
of entitlement to a rating in excess of 30 percent for her 
service-connected psychiatric disability, what evidence she 
must provide and what evidence VA will obtain, and notice 
that she should submit all evidence in her possession that 
pertains to the claim.  She must also be provided notice that 
if an increased disability rating is awarded for her service-
connected bilateral stress fractures of the legs or her 
service-connected psychiatric disability, there will be the 
assignment of an effective date, and there must be an 
explanation of the type of information or evidence that is 
needed to establish an effective date for an increased 
rating.  

Accordingly, the case is REMANDED for the following actions:  

1.  Notify the veteran that the VA Form 
21-22a, Appointment of Individual as 
Claimant's Representative, she submitted 
in March 2006 is incomplete and should 
identify the named individual as an 
attorney, agent, accredited service 
organization representative, or other 
authorized person and must include the 
signature of the representative.  Provide 
the veteran with the opportunity to 
submit a completed form for the named 
individual.  Also advise her that if she 
chooses, she may appoint a new 
representative, and provide her with the 
necessary information to do so.  

2.  Thereafter, please send the veteran, 
and any properly appointed 
representative, notice that complies with 
the provisions of the VCAA as codified at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to the claim of 
entitlement to a rating in excess of 
30 percent for her service-connected 
depression and anxiety disorder.  Provide 
the veteran with notice of the evidence 
required to substantiate the claim and 
identify for the veteran which evidence 
VA will obtain and which evidence the 
veteran is expected to present.  This 
should include an explanation as to the 
information or evidence needed to 
establish an effective date for an 
increased rating.  Request that the 
veteran submit any evidence in her 
possession that pertains to the claim.  

Also, please provide the veteran with 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date pertaining to the claim 
for service connection for a right ankle 
disorder, to include on a secondary 
basis, and an explanation as to the 
information or evidence needed to 
establish an effective date pertaining to 
the claim for an increased rating for her 
service-connected bilateral stress 
fractures of the legs, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  Then, after completion of any 
additional development indicated by the 
state of the record at that time, to 
include an additional psychiatric 
examination if warranted, readjudicate 
entitlement to a rating in excess of 
30 percent for depression and an anxiety 
disorder.  If the claim remains denied, 
issue an appropriate statement of the 
case.  Specifically notify the veteran 
and her representative, if any, of the 
need to file a timely substantive appeal 
if the veteran wishes to complete an 
appeal regarding an increased rating for 
her service-connected psychiatric 
disability.  

In addition, after completion of any 
additional development indicated by the 
state of the record at that time, 
readjudicate the issues of entitlement to 
an increased rating for bilateral stress 
fractures of the legs and entitlement to 
service connection for a right ankle 
disorder, status post open reduction and 
internal fixation, to include on a 
secondary basis.  If either benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and her 
representative, if any, the opportunity 
to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


